DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is objected to as being insufficiently descriptive.  For search and research purposes, the title of an invention should be indicative of its inventive concept.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested:  TERMINAL FOR CHECKING A SECURITY REQUEST LEVEL OF A FINGERPRINT VERIFICATION REQUEST AND CONTROL METHOD THEREOF.

Specification
The abstract of the disclosure is objected to because it appears to be little more than a restatement of claim 1.  As such, the abstract adds no value to the disclosure.  Correction is required.  Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21 & 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 21:  On line 4, claim 21 recites the limitation "the display unit" for which there is insufficient antecedent basis in the claim (or in claim 13, from which the claim directly depends).  Likewise, on lines 6 & 7, claim 21 recites the limitations “the intensity of the touch pressure” and “the threshold value” for neither of which there is insufficient antecedent basis in the claim(s).  Thus claim 21 is rendered vague and indefinite.  For purposes of examination, claim 21 is assumed to be correct as follows, and the claim has been examined as if this were so:
21.	The control method of claim 13, wherein the receiving of the fingerprint verification request includes:  detecting a touch on a display unit; detecting an object displayed in an area of the display unit corresponding to the touch input; and determining that the fingerprint verification request is received when an intensity of caused by the touch input exceeds a threshold value in the case where a process corresponding to the object requests fingerprint verification.
Regarding claim 22:  On line 4, claim 22 recites the limitation "the display unit" for which there is insufficient antecedent basis in the claim (or in claim 13, from which the claim directly depends).  Likewise, on line 7, claim 22 recites the limitation “the threshold value” for which there is insufficient antecedent basis in the claim(s).  Thus claim 22 is rendered vague and indefinite.  For purposes of examination, claim 22 is assumed to be correct as follows, and the claim has been examined as if this were so:
22.	The control method of claim 13, wherein the receiving of the fingerprint verification request includes:  detecting a touch input on a display unit; detecting an object displayed in an area of the display unit corresponding to the touch input; and determining that the fingerprint verification request is received when the area of the touch input exceeds a threshold value in the case where a process corresponding to the object requests fingerprint verification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 10-2015-0029254; “Lee” hereinafter).  N.B. Lee is Applicant-Provided Prior Art (see IDS filed 13 November 2019, foreign patent document citation #3).
Regarding claim 1, Lee discloses a terminal (see page 2, top third, where Lee teaches an electronic device according to various embodiments of the present invention may be a device including a communication function. For example, a smartphone, a tablet personal computer, a mobile phone, a videophone, an e-book reader, a desktop personal computer, a laptop personal computer, netbook computer; any of these listed electronic devices are analogous to the claimed “terminal”) comprising:
a fingerprint recognition sensor configured to acquire a fingerprint image (see page 4, middle third, where Lee teaches in various embodiments of the present invention, the biometric information input unit may comprise fingerprint recognition sensing unit 170 including a fingerprint recognition sensor, located on display unit 160 or adjacent to same, and fingerprint recognition sensing unit 170 may transmit generated fingerprint data to controller 110); and
a controller configured to check a security request level of a fingerprint verification request when the fingerprint verification request is received and to determine a verification level depending on the security request level (see page 3, middle third, where Lee teaches control unit 110 configured to process an input requesting execution of a program at least based on the security level associated with the program and on biometric information; when receiving an execution request of a first program, controller 110 determines whether or not obtained biometric information is matched by a first accuracy, 
Regarding claim 13, this method claim essentially restates the limitations of apparatus claim 1, in that the terminal of claim 1 appears to be configured to perform the method steps of claim 13.  Therefore, the same analysis applies to claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11, 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Kim et al. (US PGPUB 2017/0364238 A1; “Kim” hereinafter).
Regarding claim 9, Lee discloses the terminal of claim 1.  Kim further discloses a display unit (see page 4, middle third, where Lee discloses fingerprint detection unit 170 including a fingerprint recognition sensor may be located on display unit 160 or adjacent thereto, thus a display unit).  Lee further discloses a touch sensor configured to detect a touch input (see immediately above the aforementioned citation, where Lee teaches display unit 160 implemented as a touch screen unit which may include a touch screen panel including a plurality of sensor panels such as an electrostatic sensor panel capable of recognizing a hand touch and an electromagnetic induction sensor panel capable of sensing a fine touch such as a touch pen).

Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Kim as applicable to the terminal of Lee, and would have been motivated to combine in order to process user inputs only if a pressure exceeded a certain threshold level, thus mitigating the adverse effect of inadvertent touch.  Use of a pressure sensor further allows a user to provide differentiated inputs in the same physical location based on applied pressure, thus an improved terminal capable of a more robust set of user touch commands.
Furthermore, given that Lee and Kim each use and disclose similar touch display input technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.
Regarding 10, Lee discloses the terminal of claim 1.  Kim further discloses a display unit (see page 4, middle third, where Lee discloses fingerprint detection unit 170 including a fingerprint 
Lee does not appear to explicitly disclose the controller configured to determine that a touch pressure with intensity that exceeds a threshold value is applied when an area of the touch input exceeds a predetermined area.  However, touch screen panels with integrated pressure sensors are known in the art, and were in use prior to the effective filing date of the instant application.  For example, Kim discloses USER INPUT PROCESSING METHOD AND ELECTRONIC DEVICE PERFORMING THE SAME.  At paragraph 11, Kim teaches a pressure sensor to detect pressure of an external object placed against a touch screen whereby a function is executed in response to the pressure of a user input applied to the touch screen should said pressure meet a specified threshold.  At paragraph 96, Kim teaches a display may output content and may receive a force touch meeting a threshold pressure from a user.  At paragraph 143, Kim teaches pressure greater than or equal to a threshold corresponding to a user touch input to a group icon 711/713 indicative of user input associated with said group icon, thus a suggestion that an area of the touch input must at least overlap that of displayed group icon 711/713, which is analogous to the claimed “exceeding a predetermined area”.
At paragraph 96, Kim teaches a display may output content and may receive a force touch meeting a threshold pressure from a user; the display may include both a fingerprint sensor and a pressure sensor, thus a suggestion to sense a fingerprint based on an applied force touch.
Prior to the effective filing date of the instant application, one of ordinary skill in the art would have recognized the teaching of Kim as applicable to the terminal of Lee, and would have been 
Furthermore, given that Lee and Kim each use and disclose similar touch display input technology, the combination could have been performed using known means, without the apparent need for undue experimentation, and with a reasonable expectation of predictable results.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application.
Regarding claim 11, the combination of Lee and Kim discloses the terminal of claim 10.  The combination further discloses the controller detects an object displayed on an area of the display unit corresponding to the touch input when the touch input is detected (see Kim at paragraph 143, where Kim teaches pressure greater than or equal to a threshold corresponding to a user touch input to a group icon 711/713 indicative of user input associated with said group icon), and determines that the fingerprint verification request is received when the intensity of the touch pressure exceeds the threshold value in the case where a process corresponding to the object requests fingerprint verification (see Kim at paragraph 96, where Kim teaches a display may output content and may receive a force touch meeting a threshold pressure from a user; the display may include both a fingerprint sensor and a pressure sensor, thus a suggestion to sense a fingerprint based on an applied force touch; see also Lee at page 3, middle third, where Lee teaches control unit 110 configured to process an input requesting execution of a program at least based on the security level associated with the program and on biometric information; the group icon of Kim analogous to the program of Lee as the group icon of Kim is indicative of a user-selected program).
Regarding claim 21, this method claim essentially restates the limitations of apparatus claim 11, in that the terminal of claim 11 appears to be configured to perform the method steps of claim 21.  Therefore, the same analysis applies to claim 21.
Regarding claim 22, this method claim essentially restates the limitations of apparatus claim 11, in that the terminal of claim 11 appears to be configured to perform the method steps of claim 22.  Therefore, the same analysis applies to claim 22.

Allowable Subject Matter
Claims 2-7, 12 & 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:   Regarding claims 2-7 & 14-19, cited prior art references are silent regarding at least a security request level of a previous verification request completed before the fingerprint verification request, and an elapsed time from the previous verification request is within a threshold time.  Regarding claim 12, cited prior art references are silent regarding at least determining a fingerprint is verified when a first accuracy is satisfied when a touch input is detected, the intensity of the touch pressure exceeds a threshold value, and an elapsed time from a previous unlock is within a threshold time in the case where the terminal is locked.  Thus claims 2-7, 12 & 14-19, when considered as a whole, sufficiently differentiate over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306. The examiner can normally be reached MTWF 0930-1800; TH 1030-1900.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURENCE J LEE/Primary Examiner, Art Unit 2624